           Case 1:18-cr-00016-LY Document 59 Filed 09/27/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

UNITED STATES OF AMERICA                             '
                                                     '
v.                                                   '       No. 1:18-CR-016-LY
                                                     '       ECF
CHARLES MCALLISTER                                   §

                               GOVERNMENT=S WITNESS LIST

        The United States Government submits the following witness list relating to the trial of

Charles McAllister.

                                                     Respectfully submitted,

                                                     JOHN BASH
                                                     United States Attorney


                                                     /s Daniel D. Guess
                                                     DANIEL D. GUESS
                                                     Assistant United States Attorney
                                                     816 Congress Avenue, Suite 1000
                                                     Austin, Texas 78701
                                                     (512) 916-5858
                                                     State Bar No. 00789328


                                     CERTIFICATE OF SERVICE

        I hereby certify that on September 27, 2018, a true and correct copy of this instrument

was filed with the District Clerk via the WDTX CM/ECF system, and the Defendant=s attorney

of record will have access to it.


                                                  /s Daniel D. Guess
                                             DANIEL D. GUESS
                                                  Assistant United States Attorney


Government's Witness List - Page 1
           Case 1:18-cr-00016-LY Document 59 Filed 09/27/19 Page 2 of 3



                                           WITNESSES

 NAME                            SUBJECT MATTER
 David Hall                      Hall is one of the case agents who will testify regarding the
 FBI                             investigative techniques used and facts developed during the
 Austin, TX                      investigation.
 Michael Fernald                 Fernald is one of the case agents who will testify regarding the
 IRS                             investigative techniques used and facts developed during the
 Austin, TX                      investigation.
 Mirella Rodriguez               Rodriguez is one of the agents who worked on the investigation
 FBI                             and will testify regarding the investigative techniques used and
 San Antonio, TX                 facts developed during the investigation.
 Dan Bensimmon                   Bensimmon will testify regarding BDI operations and
 Austin, TX                      management.
 Joe Martinec                    Martinec will testify regarding BDI operations and
 Austin, TX                      management.
 Greg Milligan                   Milligan will testify regarding BDI operations and management.
 Austin, TX
 David McDonald                  McDonald will testify about BDI metal storage and relationship
 IDS                             with IDS.
 Philadelphia, PA
 Ira Fritz                       Fritz will testify about metal transactions with BDI
 Dillon Gage
 Dallas, TX
 Julie Mayfield                  Mayfield will testify regarding BDI operations and
 Tulsa, OK                       management.
 Randy Russell                   Russell will testify regarding BDI operations and management.
 Austin, TX
 Greg Russell                    Russell will testify regarding BDI operations and management.
 Dallas, TX
 Jason Ottesson                  Otteson will testify regarding BDI operations and management.
 Austin, TX
 Natasha Bernal                  Bernal will testify regarding BDI operations and management.
 Austin, TX
 Blake Thomas                    Thomas will testify regarding BDI operations and management.
 Austin, TX
 Brad Plies                      Plies will testify regarding BDI operations and management.
 Austin, TX
 Corbin Tuma                     Tuma will testify regarding BDI operations and management.
 Austin, TX
 Paul Carmona                    Carmona will testify about BDI business practices and meeting
 Austin, TX                      with BDI personnel.
 David Sheppard                  Sheppard will testify about meeting with BDI employees.
 Austin, TX

Government's Witness List - Page 2
           Case 1:18-cr-00016-LY Document 59 Filed 09/27/19 Page 3 of 3



 Michael Bradford                Bradford will testify regarding his experience as a BDI
 Seattle, WA                     customer.
 Michael Brewster                Brewster will testify regarding his experience as a BDI
 New York, NY                    customer.
 Paul Girton                     Girton will testify regarding his experience as a BDI customer.
 Venezuela
 Jean Seidel                     Seidel will testify regarding her experience as a BDI customer.
 McKees Rock, PA
 Pam Phillips                    Phillips will testify regarding her experience as a BDI customer.
 Sarasota, FL




Government's Witness List - Page 3
